Title: 19th.
From: Adams, John Quincy
To: 


       The weather was dull, gloomy, and part of the day rainy. Amory invited me to dine with him and Stacey and Azor Orne at Davenport’s, but I did not feel inclined that way. I call’d at Mrs. Hooper’s in the evening and spent a couple of hours with Townsend. The lads who dined at Davenport’s warm’d themselves so well with Madeira, that at about seven o’clock this evening, they all set out upon an expedition to Cape-Ann, to attend a ball there this night. Twenty seven miles in such weather and such roads after seven o’clock at night, to attend a ball, would look extravagant in a common person; but it is quite characteristic of Amory.
      